Citation Nr: 1443885	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-06 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to May 2, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 16, 2011 for entitlement to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was filed in December 2003.  

2.  In October 2005, the Board denied service connection for PTSD.  In July 2006 the Veteran submitted a claim to reopen his previously denied claim, but the Board denied reopening in August 2008.  

3.  In May 2011, the Veteran's claim to reopen his previously denied claim for service connection for PTSD was received by VA.  

4.  In October 2011, the RO granted service connection for PTSD assigning an evaluation of 70 percent with an effective date of May 2, 2011.  

5.  The Veteran's June 2011 VA examination report is considered to be an informal claim for TDIU.

6.  The evidence does not make it factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment within a year of his June 2011 VA examination. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 2, 2011 for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an earlier effective date for the award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claim, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA treatment records, VA examination reports, and lay statements have been obtained.  

Merits

Entitlement to an Earlier Effective Date for PTSD

The Veteran filed a claim for service connection for PTSD in December 2003.  By rating decision dated June 2004, the RO denied the Veteran's claim.  He filed a timely appeal, and the claim for service connection was denied by the Board in October 2005.  In May 2011, the Veteran filed to reopen his previously denied claim and service connection was eventually granted by a rating decision dated in October 2011.  The RO assigned a 70 percent disability evaluation for the PTSD, effective May 2, 2011, the date the Veteran's claim to reopen was received.  In January 2012, the Veteran filed a notice of disagreement with respect to the effective date that had been assigned for the grant of service connection.  A statement of the case was issued in March 2012.  The Veteran perfected his appeal as to this issue.  

The Veteran asserts that his effective date should be granted as prior to May 2, 2011.  For the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning an effective date earlier than May 2, 2011, for the award of service connection of PTSD.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim. 38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Here, the Board denied the Veteran's initial claim in October 2005 and then denied a petition to reopen the previously denied claim in August.  There has also been no submission of service treatment records that were not previously of record.  As such, the Veteran cannot receive an effective date earlier than when he subsequently filed a petition to reopen this claim, which was not until May 2, 2011.

The only potential argument that may be gleaned from the Veteran's statements is that he has had this disability since his military service.  However, the mere presence of a disability does not mandate an earlier effective date, as the regulations provide that service connection is the later of the date of entitlement (that is when a disability is present) and the date of claim. 

The October 2005 and August 2008 Board decisions are final.  38 C.F.R. § 20.1105.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105(a).  The Veteran has not alleged CUE was made in either decision.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service- connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show CUE in the prior denials of the claim.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Here, however, the Veteran has not alleged CUE in either of the prior Board decisions.  

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

Thus, because the August 2008 Board decision is final.  The effective date for service connection was appropriately assigned as of the date the Veteran's claim to reopen was received on May 2, 2011.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

Accordingly, an effective date earlier effective than May 2, 2011, for the grant of 
service connection for PTSD, is denied.  

Entitlement to an Earlier Effective Date for TDIU

The RO accepted the Veteran's complaints at a June 2011 VA examination, that he could no longer work as a result of his service-connected PTSD, as an informal claim for TDIU.  The Veteran was awarded TDIU by an October 2011 rating decision, and assigned an effective date of June 16, 2011, the date of the VA examination.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  An effective date for an award of TDIU is generally either the date entitlement arose or the date of claim, whichever is later.  38 C.F.R. § 3.400(o)(1).  The exception to this rule is that if it is shown to be factually ascertainable that the Veteran was unemployable as a result of his service connected disabilities within a year of the date the claim is received, then the effective date may be assigned as of the date of that evidence.  38 C.F.R. § 3.400(o)(2).

The first question to be addressed is when the claim for TDIU was received.  An informal claim is defined as any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not
sui juris may be considered an informal claim.  Such informal claim must identify
the benefit sought.  38 C.F.R. § 3.155.  A report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

Here, the Veteran's VA examination in June 2011 was accepted as an informal claim for TDIU.  Moreover, that examination report is the first evidence that the Veteran was unemployable as a result of his service connected PTSD.  That is, there is no evidence within a year of June 2011 which makes it factually ascertainable that he was unemployable as a result of his service connected disabilities.  There are no VA treatment records in the year prior to June 2011, and the Veteran's claim for PTSD that was received in May 2011 did not suggest he was unemployable.

Here, the effective date that was assigned was the date the Veteran's claim was received, and no evidence has been submitted within a year of that decision that makes it factually ascertainable that the Veteran was unemployable as a result of his service connected disabilities.  As such, the criteria for an earlier effective date for TDIU have not been met, and the Veteran's claim is denied.


ORDER

An effective date earlier than May 2, 2011 for the award of service connection for PTSD is denied.

An earlier effective date for the establishment of TDIU is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


